DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “network node configured to enable authentication” and “processing unit being configured to receive/fetch/submit” in claim 10; “network node configured to fetch/submit” in claim 11; “processing unit being configured to receive/verify/submit” in claim 12; and “processing unit being configured to associate/submit/receive/verify” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-13, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Ferrell et al, US 2018/0091505 is relied upon for disclosing of a biometric server that received a biometric sample and an encrypted biometric template from a user at a client device.  The biometric server decrypts the encrypted enrollment template and then determines if the biometric template is similar, then issues an access token to the client, as shown in the abstract.
Mandal et al, US 2015/0341349 is relied upon for disclosing of generating a transformed biometric template and sending it to an authentication server with a user identifier, wherein the authentication server determines authenticity, as shown in the abstract.
Griffin et al, U.S. Patent 10,142,333 is relied upon for disclosing of storing a biometric template bound with a user’s identity in a database, see column 6, lines 33-39.  A template identifier is associated with the user identifier and is used for locating the biometric reference template in the database, see column 6, lines 54-56.
Hassan et al, US 2020/0050794 is relied upon for disclosing sending a secured biometric template over an encrypted transmission to a network based authentication service that then makes the determination if access is to be granted to the requesting user, see paragraph 0035.
Lee et al, US 2007/0250718 is relied upon for disclosing of a host system that stores biometric templates onto a storage medium, see paragraph 0031.  A secure session key is created by the storage device using a random number generator for the host device to write the biometric template to the secure metadata are of the storage medium, see paragraph 0032.  The biometric templates may be shared across an authenticated channel using a secured session key, see paragraph 0041.

As per claims 1-4 and 21, it was not found to be taught in the prior art of enabling authentication of a user of a client device based on biometric data captured by the client device comprising:
fetching, from the secure end-user repository, at least one set of enrolled transformed biometric data corresponding to a user identifier received from a client device and a secret feature transform key with which the biometric data was transformed at enrolment of the transformed biometric data at the network node; and 
submitting the transformed biometric data and the secret feature transform key over a secure communication channel to the client device, wherein the submitted transformed biometric data is compared at the client device with biometric data being captured at the client device and transformed with the secret feature transform key and if there is a match, the user is authenticated.
As per claims 5-9 and 21, it was not found to be taught in the prior art of enabling authentication of a user of a client device based on biometric data enrolled at a trusted network node, comprising:
receiving, from a trusted network node, at least one set of transformed biometric data corresponding to a user identifier submitted with a authentication request and the secret feature transform key with which the received biometric data was transformed at enrolment of the transformed biometric data at the network node; 
transforming the biometric data into non-invertible biometric data using the received feature transform key; and
comparing the transformed biometric data with the at least one set of transformed biometric data received from the trusted network node; and
if there is a match: authenticating the user at the client device.

fetch, from the secure end-user repository, at least one set of enrolled transformed biometric data corresponding to the user identifier received from the client device and a secret feature transform key with which the biometric data was transformed at enrolment of the transformed biometric data at the network node; and
submit the transformed biometric data and the secret feature transform key over a secure communication channel to the client device, wherein the submitted transformed biometric data is compared at the client device with biometric data being captured at the client device and transformed with the secret feature transform key and if there is a match, the user is authenticated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokota et al, US 2011/0022851 is a general teaching that captures biological data, which is then encrypted and placed in storage, see paragraph 0021.
Gehrmann, US 2020/0235932 is a related teaching by the Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794.  The examiner can normally be reached on 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431